AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00035-LGW-BWC Document 28 Filed 05/13/21 Page 1of 4

In the United States District Court
For the Southern District of Georgia
Wapcross Division

GEOFFREY GRAHAM, *
*
Plaintiff, * CIVIL ACTION NO.: 5:20-cv-35
*
Vv. *
*
TOMMY BROWN, et al., *
*
Defendants. *
ORDER

Before the Court are Plaintiff's Objections to the
Magistrate Judge’s Report and Recommendation dated April 15,
2021. Dkt. No. 24. In the Report, the Magistrate Judge
recommended the Court dismiss Plaintiff’s claims for monetary
damages against all Defendants in their official capacities and
Plaintiff's claims against Defendants for a false Prison Rape
Elimination Act (“PREA”) charge. Dkt. No. 22 at 1. Because
Plaintiff only sued Defendants Hall, Stone, Greco, Webb,
Segregation Supervisor, Carelock, Blaine, and Beecher in their
official capacities, the Magistrate Judge also recommended the
Court dismiss all claims against these Defendants. Id.

However, Plaintiff was permitted to proceed with his deprivation

 
AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00035-LGW-BWC Document 28 Filed 05/13/21 Page 2 of 4

of property claim against Defendants Brown and Wilkes in their
individual capacities. Id.

Plaintiff objects to the Magistrate Judge recommending
dismissal of Plaintiff£’s claim regarding a false PREA claim
against Defendant Wilkes. Dkt. No. 24. First, Plaintiff argues
his claim for a false PREA claim should be permitted to proceed
because Defendant Wilkes’ handling of the claim violated
Plaintiff's Fourteenth Amendment rights. Id. at l.

Plaintiff’s objection that his suit should be permitted to
proceed because Defendant Wilkes failure to exonerate Plaintiff
from a false PREA charge is without merit. The Magistrate Judge
already analyzed whether Plaintiff set out in his Complaint a
Fourteenth Amendment claim based on the false PREA charge and
the discipline Plaintiff faced as a result of that purportedly
false charge. Dkt. No. 22 at 5-6. Plaintiff simply restates
the contentions contained in his Complaint but presents no
argument or facts which contradicts the Magistrate Judge’s
analysis of the issue. Moreover, the Court agrees with and
adopts the Magistrate Judge’‘s findings and conclusions.
Accordingly, Plaintiff's Objection is OVERRULED.

Plaintiff also asserts his claim relating to the false PREA
against Defendant Wilkes charge should be allowed to proceed
because Defendant Wilkes violated Coffee Correctional Facility’s

Standard Operating Procedure when handling the PREA charge

 
AQ 72A
(Rev. 8/82)

 

Case 5:20-cv-00035-LGW-BWC Document 28 Filed 05/13/21 Page 3 of 4

against Plaintiff. Dkt. No. 24 at 1. Plaintiff's claim against
Defendant Wilkes related to the false PREA charge still cannot
proceed on this basis. “[A]n allegation of non-compliance with
a prison regulation by prison officials is not, in itself,
sufficient to give rise to a claim upon which relief may be
granted.” Wilson v. Bussey, No. CV 113-054, 2014 WL 2040109, at
*5 (S.D. Ga. May 12, 2014) (citing Sandin v. Conner, 515 U.S.
472, 481-82 (1995) (noting many prison regulations “are
primarily designed to guide correctional officers in the
administration of a prison” and “such regulations are not
designed to confer rights on inmates”)). “This Court reviews,
‘whether a constitutional right has been infringed, not whether
bureaucratic procedures have been violated.’” Nance v. Morales,
CV418-165, 2018 WL 6594623, at *2 (S.D. Ga. Nov. 8, 2018)

(quoting Rineholtz v. Campbell, 64 F. Supp. 2d 721, 731 (W.D.

 

Tenn. 1999)). Thus, Defendant Wilkes’ alleged failure to follow
prison regulations regarding PREA charges cannot form the basis
for a § 1983 claim. Accordingly, Plaintiff’s objection on this
basis is also OVERRULED.

After an independent and de novo review of the entire
record, the Court CONCURS with the Magistrate Judge’s Report and
Recommendation, ADOPTS the Report and Recommendation as the
opinion of the Court, and OVERRULES Plaintiff’s Objections. The

Court DISMISSES Plaintiff's claims for monetary damages against

 
AO 72A
(Rev. 8/82)

 

 

Case 5:20-cv-00035-LGW-BWC Document 28 Filed 05/13/21 Page 4 of 4

all Defendants in their official capacities and Plaintiff's
claims against Defendants for a false Prison Rape Elimination
Act (“PREA”) charge. Because Plaintiff only sued Defendants
Hall, Stone, Greco, Webb, Segregation Supervisor, Carelock,
Blaine, and Beecher in their official capacities, the Court
DISMISSES these Defendants. Plaintiff's deprivation of property
claim against Defendants Brown and Wilkes in their individual

SO ORDERED, this , 2021.

 

 

 

ON. SA GODBEY WOOD, JUDGE
INITED STATES DISTRICT COURT
OYTHERN DISTRICT OF GEORGIA

 
